Citation Nr: 1011410	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-33 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran (appellant) served on active duty from January 
1952 to December 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

In February 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  


FINDING OF FACT

A low back disorder was not manifest during service or until 
many years thereafter, and is unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.
 
With respect to the Dingess requirements, the October 2006 
letter also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board notes that the Veteran's 
service treatment records are not available.  The RO made a 
formal finding on the unavailability of the complete service 
records.  The efforts made were documented and notice to the 
Veteran was sent in March 2007.  The RO has obtained VA 
outpatient treatment records.  And the Veteran was afforded 
RO and Board hearings during the course of the appeal.  The 
Veteran has stated that he had treatment by a chiropractor.  
In October 2009 he was requested to submit information 
regarding this treatment and a VA Form 21-4142 was enclosed.  
He did not respond to that notice.  He also testified before 
the Board that he was being treated by a chiropractor.  The 
Board finds that a remand to make another attempt to obtain 
those records is not necessary.  As will be detailed below 
the record documents a current disorder and the element 
missing from this claim is a medical nexus.  The Veteran has 
testified that no doctor has related his current back 
disorder to service.  Thus the records would not support or 
be helpful the Veteran's claim.  

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in October 2009.  See 38 C.F.R. § 
3.159(c)(4) (2009).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is more than 
adequate.  The claims file was reviewed.  The Veteran was 
examined and a nexus opinion with rationale was provided.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Goober, 14 Vet. App. 227 
(2000), off's, 281 F.3d 1384 (Fed. Cir. 2002); Della Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, such as arthritis, may be presumed if 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v.  
Brown, 4 Vet. App. 309, 314 (1993).

The Veteran seeks service connection for a low back disorder.  
He claims that he was in the infantry and drove large trucks 
which he had to load, and haul heavy items including hundreds 
of 55 gallon cans of gas and barrels of oil.  He states that 
he first injured his back in service on one occasion when he 
was picking up a 55 gallon barrel and developed pain in his 
back.  He indicated that he went to sick call and was given 
pills. 

Some of the Veteran's service treatment records are 
unavailable.  Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule under 38 U.S.C.A. § 5107(b) (West 2002) is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
This does not establish a heightened benefit of the doubt.  
What exists is a heightened duty to consider the 
applicability of the benefit of the doubt, to assist the 
Veteran in developing the claim, and to explain the decision 
when the Veteran's medical records have been destroyed.  See 
id.  Rather than lowering the legal standard for proving a 
claim for service connection, this case law increases the 
obligation to evaluate and discuss in the decision all of the 
evidence that may be favorable to the Veteran.  

The record shows that VA treatment records from 2001 to 2009 
have been reviewed.  They show that in August 2006, the 
Veteran complained of back pain which he stated that he had 
for some time.  In October 2006, the Veteran reported having 
chronic arthritis of the shoulders and back for years.  

In an October 2008 statement a service comrade of the Veteran 
reported that he was stationed with the Veteran in Germany 
from 1952 to 1953 and that they drove 2.5 ton trucks.  He 
stated that they hauled equipment including 55 gallon barrels 
of gas and oil.  He reported that when the Veteran hurt his 
back they were loading barrels of smog oil and gas.  It was 
reported that the Veteran was helped to the truck while 
others finished the loading.  It was also stated that the 
Veteran was put on light duty at the motor pool after we got 
back to the camp.  

The Veteran was examined by VA in October 2009.  The claims 
file was reviewed by the examiner.  The Veteran's medical 
history was recorded.  Among the active problems noted was 
backache.  It was noted that the Veteran reported that he 
strained his back while loading barrels of oil onto a truck 
and was placed on light duty.  The examiner reported that 
after service he returned to his job of a highway maintenance 
worker where he drove a truck, worked as a machine operator 
and then became an equipment mechanic.  The Veteran stated 
that he was treated by doctors over the years for his back 
condition but the providers are now deceased.  The Veteran 
was examined and motion of the lumbar spine was from 0 to 80 
degrees.  X-rays showed: transitional anatomy; 
spondylolisthesis transitional segment on the sacrum; 
degenerative spurring; lumbar spondylosis.  The examiner 
diagnosed degenerative joint disease of the thoracic and 
lumbo-sacral spine with functional impairment and limitation 
of motion.  The examiner stated that there is no evidence to 
suggest a chronic/long term back condition which persisted 
form the date of the strain while on active duty service-
advanced age and civilian occupational history are more 
likely than not the cause of the current lumbo sacral spine 
conditions.  

Discussion

As to the finding of an inservice occurrence, here, the 
Veteran's service treatment records are unavailable.  However 
the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  In support of the contention that he 
injured his back during service. The Veteran has submitted a 
lay statement from a service comrade in which it is stated 
that he witnessed the Veteran injuring his back during 
service.  The Board finds the statements from the Veteran and 
his service comrade to be credible and that the Veteran did 
sustain an injury to his back while in service.  Further, a 
current low back disorder has been diagnosed by a VA 
examiner.  Thus two of the requirements for service 
connection are shown.  However to prevail the claim must also 
show a medical nexus between service and the current finding.  

The Board notes that while the Veteran reported a history of 
low back pain in 2006, the October 2009 examination is the 
first evidence that confirms the presence of a low back 
disorder.  However, this examination result is over 50 years 
after discharge from active duty.  Therefore, the medical 
evidence does not reflect continuity of symptomatology of any 
back problem since service, or arthritis in the first post-
service year.  

In addition to the absence of documented post-service 
symptomatology related to a back disorder for many years, the 
evidence includes the Veteran's statements and sworn 
testimony asserting continuous back problems.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify"). 	

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  Here, he 
has indicated that he continued to experience difficulty 
after he was discharged from the service.  In determining 
whether statements submitted by a Veteran are credible, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences. Wood v. Derwinski, 
1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported 
history of continued back problems since active service, 
while competent, is nonetheless not credible. Specifically, 
the Board emphasizes the huge multi-year gap between 
discharge from active duty service and initial reported 
symptoms related to back pain in 2006 (over a 50 year gap).   
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where Veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability). 

The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  It is noted that while the Veteran has reported 
having back pain in 2006, he did not relate that to service 
or any time shortly thereafter.  Rather he reported back pain 
for 'some time".  The absence of evidence relating his 
complaint to service lessens his credibility concerning 
continuity of symptoms since service, some 50 years prior.  
Therefore, continuity has not here been established, either 
through the medical evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's back disorder to active duty, despite his 
contentions to the contrary.  Specifically, no medical 
professional has established a nexus between the Veteran's 
back disorder and active duty service.  In fact a VA examiner 
has stated that there is no relationship between the 
disability and service, and this finding was based on 
examination of the Veteran and a review of the claims file.  
It stands uncontradicted in the record and is highly 
probative.

The Board has also considered the Veteran's statements and 
sworn testimony asserting that his back disorder is related 
to active duty. While the Board reiterates that he is 
competent to report symptoms as they come to him through his 
senses, the Veteran is not competent as a lay person to 
provide evidence on questions of etiology, diagnosis or 
severity.  

On the other hand, such competent evidence has been provided 
by a medical examiner who has examined the Veteran during the 
current appeal.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and back disorder.  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


